      Case 1:16-cv-04865-AJN-OTW Document 205 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       9/15/21


  Gebrial Rasmy,

                          Plaintiff,
                                                                        16-cv-4865 (AJN)
                  –v–

  Marriott International, Inc. et al.,                                       ORDER

                          Defendants.




ALISON J. NATHAN, District Judge:

        The Court on September 3, 2021, granted Defendant’s request to remove the case from

the “trial ready” list for the week of October 4, 2021, and ordered the parties to confer and agree

to three trial dates for a two-week jury trial in February 2022 or later. Dkt. No. 197. The parties

on September 13, 2021, filed a joint letter proposing February 7–24, 2022, and April 4–22, 2022.

Dkt. No. 202. Plaintiff expresses a “strong preference for the earliest trial date possible.” Id.

        Taking account of the Court’s own schedule constraints due to its criminal docket, the

Court will request, pursuant to the COVID rules for centralized jury trial scheduling in the

district, a two-week jury trial date to commence on April 11, 2022. If any changes to the Court’s

calendar occur that would allow an earlier requested start date, the Court will be in contact with

the parties.

        As the Court stated in its prior Order, because this case has been long pending, in the

event that the Court does not receive a firm jury trial date, the Court intends to keep the case on

the trial ready list at that time. Additionally, the parties are reminded to file a joint report by

December 3, 2021, on the status of any settlement negotiations or mediation.
Case 1:16-cv-04865-AJN-OTW Document 205 Filed 09/15/21 Page 2 of 2




 SO ORDERED.


Dated: September 15, 2021
       New York, New York
                                    ____________________________________
                                              ALISON J. NATHAN
                                            United States District Judge
